I dissent from so much of the majority opinion as allows John Jefferson to receive one-half of the proceeds of the sale of the house and lot. At most, he is entitled to only one-half of the proceeds of the sale of the vacant lot.
Willie Mae Sutton testified that John Jefferson told her that she could build a house on the lot, free of any claim by him; and she did build the house, relying on *Page 274 
Jefferson's statement. Certainly Jefferson — after making such a representation (which I find he made) — should be estopped from receiving one-half of the sale price of the house. Limiting Jefferson to one-half of the proceeds of the sale price of the vacant lot will (1) prevent him from being unjustly enriched, and (2) give the Fords a greater amount of security for recovery on their judgment against Willie Mae Sutton; and both of these results are highly equitable.